Citation Nr: 1217524	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

Entitlement to an initial evaluation in excess of 70 percent prior to November 13, 2010 for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and son-in-law



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1976, July 1977 to Mary 1979, and from March 1981 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the RO that granted service connection for PTSD and assigned a 50 percent evaluation, effective on January 16, 2003.

In March 2008, the Veteran testified at a hearing held at the RO before a Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board remanded the case in May 2008 to the RO for additional development of the record.  The RO then assigned an increased rating of 70 percent.  

In an August 2010 decision, the Board assigned an increased rating of 70 percent, but no higher, and a total rating based on individual unemployability by reason of service-connected disability for the period prior to March 4, 2010 and remanded the matter of a higher schedular rating for the period beginning on March 4, 2010.

In a December 2011 rating decision, the RO assigned a 100 percent rating, effective on November 13, 2010.   

The Veterans Law Judge who conducted the March 2008 hearing is no longer employed at the Board.  By statute, the Judge who conducted a hearing shall participate in making the final determination on the claim.  38 U.S.C.A. § 7107(c) (West 2002). 

In February 2012, the Veteran was notified and offered the opportunity for another hearing.  Since the Veteran did not respond within the prescribed period of time, the claim will be decided without any additional testimony being offered.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.


FINDINGS OF FACT

For the period of the appeal beginning on March 4, 2010, the clinical signs and manifestations of the service-connected PTSD are shown to have been productive of a disability picture that more closely approximated that of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of a 100 percent schedular rating for the service-connected PTSD beginning on March 4, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

Since the October 2003 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, the statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in August 2004.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records have been associated with the claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran contends that the service-connected PTSD warrants an evaluation in excess of 70 percent.

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Id. 

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

For the period under consideration, the Board finds that a 100 percent rating is assignable beginning on March 4, 2010 when the service-connected disability picture is first shown to have more nearly resembled that of total occupational and social impairment.

The Veteran is shown to have had exacerbations of his psychiatric symptoms with hospitalization in March 2010 and then a period of total isolation in May 2010.   

The record shows that the Veteran was admitted to a VA facility on March 4, 2010 and discharged after a few days.  On admission, his GAF score was 25 and he was having visual and auditory hallucinations.  He reported seeing a "peanut man" and believed this man was taunting him and out to get him.  

The Veteran reported feeling depressed, sleeping 2 to 3 hours per night, feeling helpless and hopeless (he did not care if he lived or died), losing interest, and feeling that life was not worth anything.  He also complained of occasional nightmares and flashbacks.  He was found to be well kept and cooperative.  There was no psychomotor agitation or retardation, and he maintained good eye contact.  His speech was normal in rate, rhythm and volume.  His mood was "good," and his affect was euthymic.  His thought content was linear, logical and goal directed, and he had not suicidal or homicidal ideation.  Anhedonia was present and he denied any current auditory hallucinations.  His judgment, insight and memory improved during hospitalization and he was discharged with a GAF score of 60.  

Subsequent to his discharge, the Veteran reported having increased anxiety in social settings and avoiding all social interaction at one point.  He slept 4 to 4 1/2 hours a night, had no hobbies, and had memory problems.  

On mental status evaluation, the Veteran was noted to be cooperative, and his speech was appropriate in rate, rhythm, and volume.  His eye contact was poor, and mood was calm and described as "okay."  His affect was flat and congruent with his mood.  

The Veteran was oriented and had average ability to understand complex concepts. His thought processes were coherent and more or less logical, and there was no significant abnormality in goal directedness or connectedness between ideas.  

The Veteran's thoughts were noted to be free of hallucinations, illusions, depersonalization and derealization, but there was a delusional content in the form of paranoia and his interactions with the peanut man.  His judgment and/or ability to make good decisions concerning the appropriate things to do in various situations were limited, and his insight was poor.  

The Veteran's ability to control immediate impulses appeared limited, and he denied homicidal or suicidal ideation.  He had not had any further sightings of the peanut man or hearing voices since his discharge.  See March 2010 VA treatment records.

The VA treatment records from April to August 2010 contain not significant change in the mental status examinations, although some changes in his symptoms were noted.

The Veteran reported having nightmares, panic attacks, and problems controlling his temper when he was depressed.  He was also noted to have some problems with memory in that he initially did not recall having problems with paranoia or hallucinations, but he did so after being reminded.  Consequently, he was considered a poor historian.  See April 2010 VA treatment records.

Although June 2010 VA treatment records show that he reported keeping busy around the house, the Veteran was socially isolated from others since he spent all of his time at home.  According to the Veteran's ex-wife, he had not left his home since his previous appointment in late April and had cancelled several appointments since then.  

In July and August 2010, the Veteran reported significant behavioral changes and an increase in activities.  He left his home more often and engaged in such activities as taking his ex-wife and daughter out to dinner, going truck shopping with his son, picking up his mother-in-law's mail regularly, and cleaning his ex-wife's home.  He also went to the grocery store twice and reported a significant reduction in the frequency and intensity of his social anxiety in public and in depressive symptoms.  He had brief periods of suicidal thought without plans.  

It was noted that the Veteran was having a break from psychotic symptoms since he had not had any sightings of "Mr. Peanut".  Although he was still considered to be a poor historian due to inconsistencies in reporting his status and symptoms to different people, he was still found to have had significant improvement in different areas of his life.  

Given these findings, the Veteran is found to have experienced a level of incapacity reflective of total occupational and social inadaptability beginning on March 4, 2010.    

Accordingly, on this record, an increased schedular rating of 100 percent is assignable for the period of the appeal beginning on March 4, 2010.  




ORDER

An increased evaluation of 100 percent for the service-connected PTSD beginning on March 4, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
STEPHEN L. WIILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


